DETAILED ACTION
This action is responsive to the application No. 17/113,666 filed on December 07, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgment
The amendment filed on 09/15/2022 responding to the Office action mailed on 07/20/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-23.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claims 6 and 14 that “the plurality of MIM capacitors are positioned along a plurality of different sides of the bond pad” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 15, 16, 18-21, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts (US 2021/0175860).

Regarding Claim 1, Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teaches a capacitor network 483 formed on a substrate 682 (see, e.g., pars. 0081-0082), comprising:
a bond pad 459/573 (see, e.g., par. 0081);
a metal-insulator-metal (MIM) capacitor 556/574 positioned along one side of the bond pad 459/573, the MIM capacitor 556/574 comprising a first metal layer 1M, a second metal layer 2M, and an insulator layer IL between the first metal layer 1M and the second metal layer 2M (see, e.g., pars. 0093-0094); and
a through-substrate via TSV (see, e.g., par. 0093),
wherein:
the first metal layer 1M of the MIM capacitor 556/574 is electrically coupled to the bond pad 573 by a metal trace MT (see, e.g., par. 0093); and
the second metal layer 2M is electrically coupled to a ground plane 686 on a bottom side of the substrate 682 by the through-substrate via TSV (see, e.g., par. 0093).  

Regarding Claim 2, Roberts teaches all aspects of claim 1.  Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 that:
the capacitor network 483 comprises a plurality of through-substrate vias TSV; and
the second metal layer 2M of the MIM capacitor 556/574 is electrically coupled to the ground plane 686 by the plurality of through-substrate vias TSV (see, e.g., pars. 0080-0081, 0084, 0093-0094).

Regarding Claim 3, Roberts teaches all aspects of claim 1.  Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 that:
the capacitor network 483 comprises a plurality of MIM capacitors 556/574 positioned along the one side of the bond pad 459/573 and electrically coupled to the bond pad 459/573 (see, e.g., pars. 0084, 0094); and
each MIM capacitor 556 among the plurality of MIM capacitors 556/574 comprises a first metal layer 1M, a second metal layer 2M, and an insulator layer IL between the first metal layer 1M and the second metal layer 2M (see, e.g., pars. 0084, 0094).  

Regarding Claim 4, Roberts teaches all aspects of claim 3.  Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 that each MIM capacitor among the plurality of MIM capacitors 556/574 is electrically coupled to the ground plane 686 by a plurality of through-substrate vias TSV (see, e.g., pars. 0080-0081, 0084, 0093-0094).22  

Regarding Claim 6, Roberts teaches all aspects of claim 3.  Roberts (see, e.g., Figs. 5-6, and Annotated Fig. 6), teaches that the plurality of MIM capacitors 556/574 are positioned along a plurality of different sides of the bond pad 118 (see, e.g., Fig. 2, par. 0017).  

Regarding Claim 7, Roberts teaches all aspects of claim 1.  Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 that the capacitor network 483 comprises:
a plurality of bond pads 459/573; and
a plurality of MIM capacitors 556/574 electrically coupled to the plurality of bond pads 459/573 (see, e.g., Fig. 6, pars. 0084, 0093).  

Regarding Claim 8, Roberts teaches all aspects of claim 7.  Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 that each of the plurality of MIM capacitors 556/574 is electrically coupled to the ground plane 686 by a plurality of through-substrate vias TSV (see, e.g., pars. 0080-0081, 0084, 0093-0094).

Regarding Claim 9, Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 an integrated device, comprising:
a power transistor 441 formed on a first substrate 632 (see, e.g., Fig. 6, par. 0080); and
a capacitor network 483 formed on a second substrate 682, the capacitor network 483 comprising (see, e.g., pars. 0081-0082):
a bond pad 459/573 (see, e.g., par. 0081);
a metal-insulator-metal (MIM) capacitor 556/574 positioned along one side of the bond pad 459/573, the MIM capacitor 556/574 comprising a first metal layer 1M, a second metal layer 2M, and an insulator layer IL between the first metal layer 1M and the second metal layer 2M, the first metal layer 1M of the MIM capacitor 556/574 being electrically coupled to the bond pad 459/573 by a metal trace MT (see, e.g., pars. 0093-0094); and
a through-substrate via TSV that electrically couples the second metal layer 2M to a ground plane 686 on a bottom side of the second substrate 682 (see, e.g., par. 0093); and
23at least one bond wire 552/572 electrically coupled between the power transistor 441 and the bond pad 459/573 of the capacitor network 483 (see, e.g., pars. 0083, 0093).  

Regarding Claim 10, Roberts teaches all aspects of claim 9.  Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 that:
the capacitor network 483 comprises a plurality of through-substrate vias TSV; and
the second metal layer 2M of the MIM capacitor 556/574 is electrically coupled to the ground plane 686 by the plurality of through-substrate vias TSV (see, e.g., pars. 0080-0081, 0084, 0093-0094).

GFSG2020030-US-NP25 of 27Regarding Claim 11, Roberts teaches all aspects of claim 9.  Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 that:
the capacitor network 483 comprises a plurality of MIM capacitors 556/574 positioned along the one side of the bond pad 459/573 and electrically coupled to the bond pad 459/573 (see, e.g., pars. 0084, 0094); and
each MIM capacitor 556 among the plurality of MIM capacitors 556/574 comprises a first metal layer 1M, a second metal layer 2M, and an insulator layer IL between the first metal layer 1M and the second metal layer 2M (see, e.g., pars. 0084, 0094).  

Regarding Claim 12, Roberts teaches all aspects of claim 11.  Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 that each MIM capacitor among the plurality of MIM capacitors 556/574 is electrically coupled to the ground plane 686 by a plurality of through-substrate vias TSV (see, e.g., pars. 0080-0081, 0084, 0093-0094).

Regarding Claim 15, Roberts teaches all aspects of claim 9.  Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 that the capacitor network 483 comprises:
a plurality of bond pads 459/573; and
a plurality of MIM capacitors 556/574, each MIM capacitor among the plurality of MIM capacitors 556/574 being respectively coupled to a different bond pad among the plurality of bond pads 459/573 (see, e.g., Fig. 6, pars. 0084, 0093). 

Regarding Claim 16, Roberts teaches all aspects of claim 15.  Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 that:
the at least one bond wire 552/572 comprises a plurality of bond wires 552/572; and
each bond pad 459/573 among of the plurality of bond pads 459/573 is electrically coupled to the power transistor 441 by at least one bond wire 552/572 among the plurality of bond wires 552/572 (see, e.g., Fig. 6, pars. 0083, 0093).   

GFSG2020030-US-NP25 of 27Regarding Claim 18, Roberts teaches all aspects of claim 15.  Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 that each MIM capacitor 556/574 among of the plurality of MIM capacitors 556/574 is electrically coupled to the ground plane 686 by a plurality of through-substrate vias TSV (see, e.g., pars. 0080-0081, 0084, 0093-0094).

Regarding Claim 19, Roberts teaches all aspects of claim 9.  Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 that the first substrate 632 and the second substrate 682 are arranged together in a single device package 400 of the integrated device (see, e.g., par. 0079).25

Regarding Claim 20, Roberts teaches all aspects of claim 19.  Roberts (see, e.g., Figs. 4-6, and Annotated Fig. 6), teaches that the integrated deviceGFSG2020030-US-NP25 of 27 further comprises a second capacitor network 481 formed on a third substrate, wherein the first substrate 632, the second substrate 682, and the third substrate are arranged together in the single device package 400 of the integrated device (see, e.g., Fig. 4, par. 0079).

Regarding Claim 21, Roberts teaches all aspects of claim 20.  Roberts (see, e.g., Figs. 5-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 at least one bond wire 552/572 electrically coupled between the power transistor 441 and the second capacitor network 481 (see, e.g., Fig. 4, par. 0051).

Regarding Claim 23, Roberts teaches all aspects of claim 20.  Roberts (see, e.g., Figs. 5-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27:
the MIM capacitor on the second substrate 682 (i.e., substrate of IPD 483) provides second-harmonic termination 471 for the power transistor 441 (see, e.g., par. 0066);
the second capacitor network 481 formed on the third substrate (i.e., substrate of IPD 481) comprises a second MIM capacitor (see, e.g., par. 0066); and

    PNG
    media_image1.png
    364
    511
    media_image1.png
    Greyscale
the second MIM capacitor on the third substrate (i.e., substrate of IPD 481) provides fundamental termination 431 for the power transistor 441 (see, e.g., par. 0066).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2021/0175860).

Regarding Claim 17, Roberts teaches all aspects of claim 15.  Roberts (see, e.g., Figs. 5-6, and Annotated Fig. 6), teachesGFSG2020030-US-NP25 of 27 that each MIM capacitor 556 among the plurality of MIM capacitors 556/574 has a same capacitance (see, e.g., par. 0084), and that each MIM capacitor 574 among the plurality of MIM capacitors 556/574 has a same capacitance (see, e.g., par. 0095).
Roberts is silent with respect to the claim limitation that each MIM capacitor 556/574 among the plurality of MIM capacitors 556/574 has a same capacitance.
However, this claim limitation is merely considered a change in the capacitance of either or both the capacitor 556 and 574 in Roberts device.  The specific claimed capacitance, absent any criticality, is only considered to be an obvious modification of the capacitance of either or both the capacitor 556 and 574 in Roberts device, as the courts have held that changes in capacitance without any criticality, are within the level of skill in the art.  According to the courts, a particular capacitance is nothing more than one among numerous capacitances that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed capacitance, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed capacitance in Roberts’ device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed capacitance or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen capacitance or upon another variable recited in a claim, the applicant must show that the chosen capacitance is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

 Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2021/0175860) in view of Otsuka (US 2019/0165673).

Regarding Claim 22, Roberts teaches all aspects of claim 20.  Roberts is silent with respect to the claim limitation thatGFSG2020030-US-NP25 of 27 the second capacitor network comprises at least one metal-oxide-semiconductor (MOS) capacitor.
Otsuka, on the other hand, teaches that there are cases in which a MOS capacitor has a higher withstand voltage than a MIM capacitor and is used for a boosting capacitor having the remaining pump circuits (see, e.g., par. 0033).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Roberts’ device, the second capacitor network comprising at least one metal-oxide-semiconductor (MOS) capacitor, as taught by Otsuka, since a MOS capacitor has a higher withstand voltage than a MIM capacitor and is used for a boosting capacitor having the remaining pump circuitsGFSG2020030-US-NP25 of 27.

Allowable Subject Matter
Claims 5, 6, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1 and 9 have been fully considered but are moot in view of the new grounds of rejection.

Page 3 of 10Application Number: 15/654,271Page 7 of 10Application Number: 15/654,271Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814